IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00282-CV

RALPH B. SMITH,
                                                           Appellant
v.

KIM JOHNSON, REC COORDINATOR,
                                                           Appellee


                           From the 87th District Court
                             Freestone County, Texas
                             Trial Court No. 08-224-B


                          MEMORANDUM OPINION


      Ralph B. Smith, a prison inmate, appeals the trial court’s dismissal of his lawsuit

against a prison employee. Smith has not filed a brief in this appeal. By letter dated

September 23, 2008, the Clerk of this Court notified Smith that the Court may dismiss

the appeal for want of prosecution unless, within 21 days from the date of the letter,

Smith filed a response showing grounds for continuing the appeal. More than 21 days

have passed, and Smith has not responded.

      Further, absent a specific exemption, the Clerk of the Court must collect filing

fees at the time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to
TEX. R. APP. P., Order Regarding Fees (September 1, 2007). See also TEX. R. APP. P. 5;

10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b) (Vernon 2005).

Under these circumstances, we suspend the rule and order the Clerk to write off all

unpaid filing fees in this case. TEX. R. APP. P. 2.

       Accordingly, this appeal is dismissed. See TEX. R. APP. P. 38.8(a)(1) and 42.3(b).


                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed October 29, 2008
[CV06]




Smith v. Johnson                                                                      Page 2